Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 2 is examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022, after the mailing of a notice of allowance, is acknowledged and considered.
Allowable Subject Matter
 	Claim 2 (as per the examiner’s amendment of 22 April 2022) is allowed for reasons stated in the notice of allowance of 22 April 2022, which are reproduced below.
The following is an examiner’s statement of reasons for allowance:
Lawrence et al. (US 2015/0315178, cited in IDS) describe the closest art, namely (page 12, Table 1) compound C268 
    PNG
    media_image1.png
    104
    270
    media_image1.png
    Greyscale
as a PAI-1 inhibitor.
Lawrence also teaches [0055] a compound of formula (VII) below: 
    PNG
    media_image2.png
    74
    237
    media_image2.png
    Greyscale
, wherein L5 is, for example, null [0049], R9 is, for example, H [0047], R1 is, for example, benzyl optionally substituted with two same or different substituent groups selected from, for example, F, Cl, OCF3; the genus taught by Lawrence encompasses the instantly claimed compound.
A compound taught by Lawrence is not anticipatory nor does it render obvious a compound of the instant application for the following reasons: 
 	Applicant has shown (Declaration under 37 C.F.R. 1.132 of Dr. Daniel Lawrence, submitted on 25 March 2022), in a side-by-side comparison, that the instantly claimed compound (MDI-2517) demonstrated unexpected beneficial pharmacokinetic properties over compound C268 of Lawrence (MDI-2268) when evaluated in vivo in mice (Figure 1, points 6-7, Declaration) and rats (Figure 2, points 8-9, Declaration).
      
    PNG
    media_image3.png
    108
    209
    media_image3.png
    Greyscale
                           
    PNG
    media_image4.png
    114
    259
    media_image4.png
    Greyscale

              Instantly claimed compound                                         Compound C268 taught by Lawrence
 	
Specifically, administering MDI-2517 orally to mice provided a greater than 300% increase in AUC over 7 hours compared to Lawrence’s compound C268 (administered orally at the same dose), resulting in longer exposure times for MDI-2517 (point 7, Declaration). 
The increased AUC and exposure (point 10, Declaration) achieved with the instantly claimed compound (MDI-2517) allows for administration once daily as opposed to the twice daily administration required of Lawrence’s compound C268 (MDI-2268), which is unexpected and is a significant improvement over the prior art.
	Further, Applicant has shown (Declaration of 25 March 2022, points 11-14, Figure 3) that instantly claimed compound MDI-2517 is a more potent PAI-1 inhibitor (IC50) than MDI-2268 (Lawrence’s compound C268) in both buffer and plasma, and is (Declaration of 25 March 2022, points 15, 16) a more potent PAI-1 inhibitor than the most potent compound in Table 1 of Lawrence (compound C305, IC50 of  62M in buffered plasma), with is unexpected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627